77 Mich. App. 513 (1977)
258 N.W.2d 748
GAUTHIER
v.
MAYO.
GAUTHIER
v.
WICKES CORPORATION.
Docket No. 28415.
Michigan Court of Appeals.
Decided August 22, 1977.
Jason, Kowalski, Pugh & Poch, for plaintiffs.
Gillard, Bauer & Mazrum, for defendant Wickes Corporation.
Before: R.B. BURNS, P.J., and D.E. HOLBROOK and M.B. BREIGHNER,[*] JJ.
M.B. BREIGHNER, J.
James A. Mayo erected on plaintiffs' property a modular home manufactured by Wickes Corporation. Mayo was a dealer in Wickes modular homes, but was not a Wickes representative and had no franchise with Wickes.
Plaintiffs claim this modular home is defective, rendering it uninhabitable. They seek rescission of the purchase agreement, removal of the home from their property, refund of the amount paid Mayo, and damages.
*515 Following the institution of suit, Mayo was discharged from liability by stipulation of the parties because of bankruptcy.
The trial court, after a bench trial, found the modular home uninhabitable because of defects attributable to Wickes. A judgment was given plaintiffs, ordering Wickes to remove the modular home from plaintiffs' land, and awarding plaintiffs the purchase price paid plus interest and costs. The trial court grounded relief upon revocation of acceptance under the Uniform Commercial Code.
We agree with the trial court decision.
PRODUCTS LIABILITY
We do not see this case as one for revocation of acceptance under the Uniform Commercial Code or one of equitable rescission. In our view, this case should be analyzed in terms of product liability law.
The underlying rationale of a product liability claim is that the manufacturer has a duty to place into the stream of commerce products free of defects and reasonably fit for the use intended, anticipated or reasonably foreseeable. If there is a causal connection between the defect and the resultant injury or damage, liability attaches. Piercefield v Remington Arms Co, Inc, 375 Mich. 85, 98-99; 133 NW2d 129, 135 (1965), Dooms v Stewart Bolling & Co, 68 Mich. App. 5; 241 NW2d 738 (1976), Cova v Harley Davidson Motor Co, 26 Mich. App. 602, 615; 182 NW2d 800, 808 (1970).
A consumer has a cause of action directly against a manufacturer for economic loss resulting from a defective product, when said defect is attributable to the manufacturer, without proving *516 negligence and without regard to privity. Cova, supra at 609; 182 NW2d at 804.
The trial court's findings of (a) defects attributable to Wickes and (b) uninhabitability are amply supported by the record. There is no doubt that the modular home, intended for plaintiffs' habitation, was unsuitable for this purpose. There exists no question that plaintiffs have proven a product liability claim against Wickes.
RELIEF
We turn to an examination of the relief to which plaintiffs are entitled. In Cova, supra at 619; 182 NW2d at 810, the Court stated:
"The monetary damages most frequently allowed are for loss of the bargain, e.g., the cost of the defective goods [presumably where the plaintiff has returned the goods to the manufacturer, or the defective goods have no salvage value], or the difference between the value the goods would have had if they had been free of defect and their value in their defective condition, or the difference between the price paid and the value received." (Footnote omitted.)
Had the trial court considered this case in terms of product liability, damages awarded under the proofs might well have consisted of the purchase price paid less salvage value of the home. Cf. Weeks v Slavik Builders, Inc, 24 Mich. App. 621, 629; 180 NW2d 503, 507 (1970), Santor v A & M Karagheusian, Inc, 44 NJ 52, 68-69; 207 A2d 305, 314 (1965).
The trial judge reached a substantially equivalent result by awarding plaintiffs the purchase price paid and ordering Wickes to take possession *517 of the defective modular home. We decline to disturb this judgment since it is not inconsistent with substantial justice. GCR 1963, 529.1.
The lower court properly awarded plaintiffs interest on the amount of their judgment from the date of the filing of their complaint. MCLA 600.6013; MSA 27A.6013.
Affirmed, costs to plaintiffs.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.